IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-20436


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JUAN MESA, also known as Tex,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-97-CR-134-1
                       - - - - - - - - - -

                            June 9, 1999

Before KING, Chief Judge, POLITZ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juan Mesa

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Mesa has received

a copy of counsel’s motion and has filed a response.    Our

independent review of the brief, Mesa’s response, and the record

discloses no nonfrivolous issue.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.